was procedurally barred absent a demonstration of good cause and actual
                prejudice.    See   NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3).
                Moreover, because the State specifically pleaded laches, appellant was
                required to overcome the rebuttable presumption of prejudice. NRS
                34.800(2).
                             Appellant's sole good-cause argument was a mere reference to
                his "statement of cause and prejudice" submitted with an earlier post-
                conviction habeas petition. In affirming the denial of each of appellant's
                prior petitions, see Gallimort v. State, Docket Nos. 33289 & 36826 (Order
                of Affirmance, August 7, 2001); Gallimort v. State, Docket No. 49438
                (October 11, 2007), this court necessarily rejected any good-cause
                arguments therein such that appellant's instant good-cause claim is
                barred by the doctrine of the law of the case.   See Hall v. State, 91 Nev.
                314, 315-16, 535 P.2d 797, 798-99 (1975). Moreover, appellant failed to
                overcome the presumption of prejudice to the State pursuant to NRS
                34.800(2). We therefore conclude that the district court did not err in
                denying the petition as procedurally barred, and we
                             ORDER the judgment of the district court AFFIRMED.




                                                                                  J.
                                                   Hardesty


                                                                                  J.
                                                    arraguirre


                                                                                  J.
                                                   Cherry

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
cc: Hon. Jerome T. Tao, District Judge
     Jose A. Gallimort
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                  3